United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0145
Issued: March 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 2, 2015 appellant filed a timely appeal of an October 21, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she was
totally disabled from April 7 through 21, 2015 due to her accepted employment injury.
FACTUAL HISTORY
On July 8, 2012 appellant, then a 47-year-old food service worker leader, filed an
occupational disease claim (Form CA-2) alleging that she was working a temporary assignment
1

5 U.S.C. § 8101 et seq.

in social work services when on June 12, 2014 she was sexually harassed by a veteran. The
veteran turned sideways to show he had an erection. The police came and removed him. The
veteran returned 30 minutes later and approached her for help. Appellant alleged that she
developed post-traumatic stress disorder (PTSD), depression, anxiety, and panic attacks.
In a letter dated July 16, 2014, OWCP informed appellant that her claim was more
accurately one for a traumatic injury. It requested additional factual and medical information in
support of her traumatic injury claim and allowed 30 days for a response. Appellant submitted a
July 28, 2014 note from a nurse practitioner diagnosing PTSD.
Appellant also submitted a detailed narrative statement dated July 22, 2014 describing the
events of June 12, 2014 in her temporary-detailed assignment at the reception desk. After
recounting the incident in detail, she alleged that she was distraught and unable to leave her
office while the veteran paced and yelled. About 30 minutes after the police removed him, the
veteran returned to her office and asked if she could get him help. Appellant directed the veteran
to sit in the waiting room and telephoned for help. The veteran eventually took a seat. Appellant
sought further assistance and the assistant chief of social work came to her office and called the
police to retrieve him again. She was later instructed that there was a red panic button under her
desk to use in such situations. Appellant became further upset due to the lack of training she had
received for this assignment. The next morning she was unable to get out of bed due to anxiety
and panic attacks. Appellant’s anxiety continued and she sought medical treatment on June 23,
2014 at a mental hospital. She reported that, after receiving medication, she was able to
understand that her symptoms were due to PTSD resulting from prior, personal trauma as she
had not had anxiety or panic attacks for 28 years. Appellant alleged that the incident with the
veteran triggered things from her past trauma. She also noted that relating this information
caused her anxiety and panic again.
By decision dated August 19, 2014, OWCP denied appellant’s claim finding that she had
failed to submit the necessary medical evidence to establish her claim.
Appellant requested reconsideration on October 17, 2014 and submitted additional
medical evidence. In a report dated October 10, 2014, Dr. Mary Ann Venezia, a psychiatrist,
diagnosed anxiety secondary to PTSD. She described the employment incident and opined that
appellant developed anxiety as a result of the incident. Dr. Venezia opined that appellant was
currently totally disabled.
In a decision dated January 22, 2015, OWCP accepted appellant’s claim for a single
episode of PTSD. Dr. William Greenfield, a psychiatrist, released appellant to return to work on
January 12, 2015. OWCP authorized compensation benefits from October 10, 2014 through
January 10, 2015 following appellant’s 45 days of continuation of pay.
Dr. Greenfield completed a report on April 22, 2015 and described appellant’s June 12,
2014 employment incident. He noted that appellant was released to return to work on a trial
basis on January 12, 2015. Dr. Greenfield opined that during the trial period appellant
experienced an increase in symptoms causing her to be unable to consistently attend her
scheduled work hours. He concluded that appellant was unable to work due to her accepted
condition.

2

Appellant filed a recurrence claim (Form CA-2a) on April 24, 2015 alleging that on
April 7, 2015 she stopped work due to a recurrence of her PTSD. She noted that she had been
restricted to have no direct contact with patients. Appellant alleged that after her return to work
she gradually found herself worsening and eventually unable to function due to PTSD and severe
depression.
On May 11, 2015 Dr. Greenfield noted appellant’s June 12, 2014 employment injury and
resulting depression and anxiety. He opined that since returning to work appellant experienced
an increase in symptoms resulting in a return to an outpatient program. Dr. Greenfield
concluded that appellant was currently unable to work and that he could not predict when she
could return to work. He completed a letter dated June 5, 2015 and opined that appellant
continued to experience anxiety due to PTSD as a result of the June 12, 2014 work injury.
Dr. Greenfield found that she continued to experience daily intrusive memories and repetitive
nightmares. He noted that appellant returned to work on a trial basis on January 12, 2015, but
that her symptoms increased with her return to work and on April 7, 2015 her anxiety due to
PTSD became unbearable and she left work and resumed treatment.
Dr. Greenfield
recommended on April 16, 2015 that appellant attends outpatient therapy three times a week, as
well as weekly individual therapy and monthly medication management. He opined that
appellant could not return to work due to her ongoing symptoms.
In a decision dated June 11, 2015, OWCP accepted appellant’s claim for recurrence of
disability effective April 7, 2015 based on Dr. Greenfield’s June 5, 2015 report.
Appellant filed a Form CA-7 requesting compensation for leave without pay from April 7
through June 19, 2015. OWCP authorized compensation benefits from April 22 through
June 19, 2015.
In a letter dated June 1, 2015, OWCP requested medical evidence supporting appellant’s
total disability for work from April 7 through 21, 2015. Appellant submitted form reports
completed by Steven Weiss, a psychiatric nurse practitioner, on July 13, August 10, and
October 9, 2015. On July 30, 2015 Ami Kent, a licensed clinical social worker, opined that
Dr. Greenfield’s June 5, 2015 letter established appellant’s disability from April 7
through 21, 2015.
Appellant filed an additional Form CA-7 requesting compensation for leave without pay
from July 20 through August 14, 2015. She submitted treatment notes dated March 11, 26, and
April 13 and 16, 2015 from Ms. Kent and Mr. Weiss.
OWCP authorized compensation benefits from July 18 through August 14, 2015 on
August 19, 2015. Appellant continued to claim compensation benefits for leave without pay
from August 17 through October 16, 2015 which OWCP authorized.
By decision dated October 21, 2015, OWCP denied appellant’s claim for compensation
for the period April 7 through 21, 2015 finding that there was insufficient medical evidence to
support her total disability for this period.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.3 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statement regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require OWCP to pay compensation for
disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.9 Neither the fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or

2

Supra note 1.

3

G.T., 59 ECAB 447 (2008); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

4

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
5

See Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Id.

7

Id.

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

Leslie C. Moore, 52 ECAB 132 (2000).

4

condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.10
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered physicians as defined under FECA.11
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish total disability
from April 7 through 15, 2015 due to her accepted employment injury. The Board finds,
however, that appellant has established total disability commencing on April 16, 2015 and is
entitled to additional compensation from April 16 through 21, 2015.
Appellant filed a Form CA-2a on April 24, 2015 alleging that on April 7, 2015 she
stopped work due to a recurrence of her PTSD. She alleged that after her return to work she
gradually found herself worsening and eventually unable to function due to PTSD and severe
depression. In support of this claim, appellant submitted reports from Dr. Greenfield.
Following, appellant’s alleged recurrence Dr. Greenfield completed a report dated
April 22, 2015 providing her history of injury. He noted appellant’s return to work on a trial
basis on January 12, 2015 and opined that during the trial period appellant experienced an
increase in symptoms causing her to be unable to consistently attend her scheduled work hours.
Dr. Greenfield concluded that appellant was unable to work due to her accepted condition. In his
May 11, 2015 report, he again noted appellant’s history of injury and ongoing symptoms.
Dr. Greenfield concluded that appellant was currently unable to work and that he could not
predict when she could return to work. These reports are not sufficiently detailed to establish a
specific period of disability due to appellant’s accepted recurrence of disability. Dr. Greenfield
did not explain exactly when and why appellant stopped work and did not explain how her
accepted condition rendered her totally disabled.
On June 5, 2015 Dr. Greenfield opined that appellant continued to experience anxiety due
to PTSD as a result of the June 12, 2014 employment injury. He found that she continued to
experience daily intrusive memories and repetitive nightmares. Dr. Greenfield noted that
appellant returned to work on a trial basis on January 12, 2015, but that her symptoms increased
with her return to work and on April 7, 2015 her anxiety due to PTSD became unbearable and
she left work and resumed treatment. Dr. Greenfield recommended on April 16, 2015 that
appellant attend outpatient therapy three times a week, as well as weekly individual therapy and
monthly medication management. He opined that appellant could not return to work due to her
ongoing symptoms. The Board finds that this report is sufficient to establish appellant’s
10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

12

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

5

disability for work commencing April 16, 2015. Dr. Greenfield recommended additional
treatment on that date, and provided reasoning for his conclusions for recurrence of appellant’s
total disability, including symptoms of daily intrusive memories and repetitive nightmares.
Dr. Greenfield did not, however, provide any specific details regarding appellant’s disability for
work from April 7, 2015 when appellant stopped work until April 15, 2015.
Appellant also submitted a series of reports from Mr. Weiss, a psychiatric nurse
practitioner, and Ms. Kent, a licensed clinical social worker. As neither a nurse practitioner13 nor
a social worker14 are considered physicians for the purposes of FECA. Reports from these
practitioners thus do not constitute medical evidence, and their findings and opinions do not
suffice for purposes of establishing entitlement to FECA benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish total disability
for the period April 7 through 15, 2015. The Board further finds that appellant has met her
burden of proof to establish total disability commencing April 16, 2015 and that she is entitled to
wage-loss compensation through April 21, 2015.

13

Supra note 11; a nurse practitioner is not a “physician” pursuant to FECA. Section 8101(2) of FECA provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law. Paul Foster,
56 ECAB 208 (2004).
14

P.H., Docket No. 15-0482 (issued August 4, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

